Citation Nr: 9924340	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right eye injury.

2.  Entitlement to an effective date earlier than June 13, 
1994, for the award of entitlement to service connection for 
the residuals of frozen feet.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on honorable active duty from January 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to service connection for 
residuals of a right eye injury.  The Board granted 
entitlement to service connection for the residuals of frozen 
feet, which was effectuated by rating decision dated in April 
1998, and effective to June 1994.  The veteran challenges the 
effective date of the grant of service connection for the 
residuals of frozen feet.

As a technical legal matter, the only issues over which the 
Board clearly has appellate jurisdiction are set forth on the 
title page.  However, the RO also denied entitlement to 
service connection for a right shoulder disability and for a 
total rating based on individual unemployability, and the 
veteran filed timely notices of disagreement with those 
decisions.  Nonetheless, it appears that the RO has not yet 
issued statements of the case on those issues.  Accordingly, 
because the Board does not have jurisdiction to decide the 
issues on the merits at this time, these issues will be 
referred to the RO for appropriate appellate processing.

Finally, it appears to the Board that the veteran may have 
attempted to raise the issues of an increased rating for the 
residuals of frozen feet, entitlement to service connection 
for diabetes, and entitlement to a nonservice-connected 
pension.  If he desires to pursue these issues, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of the issues, the 
Board has no jurisdiction of the issues at this time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.
2.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of the residuals of a 
right eye injury.

3.  Residuals of an in-service right eye injury are not 
currently shown based on the evidence submitted for the 
record.

4.  The veteran filed his claim for service connection for 
the residuals of frozen feet on June 13, 1994.  

5.  The Board granted service connection for the residuals of 
frozen feet by decision dated in April 1998, which was 
effectuated by rating decision dated in April 1998, and an 
effective date of June 13, 1994, was assigned.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
residuals of a right eye injury is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an effective date earlier than June 13, 
1994, for the award of entitlement to service connection for 
the residuals of frozen feet have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of a 
Right Eye Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a right eye 
disorder.  The veteran was treated in December 1944 for a 
scalp laceration on the right forehead but there was no 
mention made of eye involvement.  The November 1945 
separation examination report demonstrates that his vision 
was 20/20 in both eyes.  In addition, there is no indication 
of any inservice injury.  The veteran has asserted that some 
of his records were destroyed in the accidental fire at the 
National Personnel Records Center (NPRC) in 1973, but it 
appears to the Board that a fairly complete set of service 
medical records are currently associated with the claims 
file.  Nonetheless, the Board is mindful that in a case, such 
as this one where service medical records have been lost, 
there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
However, the evidence is uncontroverted that there was no 
evidence of an eye injury on the veteran's separation 
examination and no indication on the medical records 
associated with the claims file of an in-service injury.  

Post service medical evidence is silent as to any claimed eye 
disorder until many years after service.  On several 
occasions over the years, it was noted that the veteran wore 
corrective lenses.  Parenthetically, the Board notes that a 
refractive error of the eye is not a disability within the 
meaning of the law providing for VA compensation benefits.  
38 C.F.R. § 3.303(c) (1998); Johnson v. Principi, 3 Vet. App. 
448, 450 (1992).  As such, a claim based on corrective vision 
would necessarily be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

In October 1994, the veteran reported that he had "bad 
eyes" and wanted to open a claim for service connection.  In 
a March 1995 letter, James P. Temple, M.D., related, among 
other things, that the veteran had a disturbance of his 
visual acuity but no diagnosis was made with respect to the 
veteran's eyes.  In April 1997, the veteran claimed that he 
had cataract surgery at Tuskegee VA Medical Center (VAMC) in 
April 1996.  An attempt to obtain records from Tuskegee VAMC 
showed that records were in Birmingham VAMC.  A note from 
Birmingham VAMC showed that no discharge summaries were on 
file.  The claims file is otherwise negative for an eye 
disorder.

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that he has 
residuals of an in-service right eye injury, are not 
supported by the record.  Since service connection cannot be 
granted for a disability that is not shown to exist, the 
Board must accordingly find that a claim for service 
connection for such a disability is not well grounded and, 
therefore, must be denied.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (en banc).  In particular, the Board must 
point out that the post-service medical evidence does not 
indicate that he is currently being treated or has ever been 
treated for any eye disability, except for the wearing of 
glasses.  The only post-service medical documentation 
associated with the claims file is a letter from Dr. Temple 
indicating that the veteran had disturbance of his visual 
acuity.  There is no indication in the file that any right 
eye disorder, certainly none related to trauma, is currently 
manifested.  While the veteran has indicated that he has had 
a variety of eye problems, which he has attributed to an 
inservice eye injury, it must be emphasized that the medical 
evidence of record does not show that any residuals of an 
inservice eye injury are exhibited at this time.

In addition, the service medical records do not show any eye 
injury, treatment for an eye injury, or any residuals of an 
eye injury affecting vision or otherwise.  Thus, the claimed 
disorder is not demonstrated in service or thereafter by 
competent medical evidence.  Since, as previously discussed, 
service connection cannot be granted for a disability that is 
not currently manifested, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection for right eye injury residuals could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991); see also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that his claim 
for service connection for these residuals is not well 
grounded and is therefore denied, in accordance with the 
decision of the Court in Edenfield.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  The 
discussion above informs him of the types of evidence 
lacking, which he should submit for well grounded claim.  The 
Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  

II.  Entitlement to an Effective Date Earlier Than June 13, 
1994, For the Award of Entitlement to Service Connection For 
the Residuals of Frozen Feet

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1998) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (1998) (emphasis added).  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than June 13, 1994, for the grant of 
entitlement to service connection for the residuals of frozen 
feet.  Specifically, he maintains that the grant of a 10 
percent evaluation for the residuals of frozen feet should be 
effective to the date he was discharged from service, or 
alternatively, in the mid 1970s when he stopped working due 
to problems with his feet.

While the Board is sympathetic to the veteran's assertions, 
the Board must stress that it is bound by the rules and 
regulations of VA.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); therefore, the Board has no choice but to deny his 
request for an earlier effective date as there is no legal 
exception or authority that applies to this claim.  As noted 
above, the effective date of an award based on an original 
claim for compensation will be either the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
was later.  

Review of the claims folder reveals no correspondence from 
the veteran indicating an intent to file a claim for the 
residuals of frozen feet until he filed this claim on June 
13, 1994.  Accordingly, the Board finds that the current 
effective date is correct and there is no legal basis for an 
effective date prior to June 13, 1994, and the claim for an 
earlier effective date must be denied.



ORDER

The claim for entitlement to service connection for residuals 
of a right eye injury is denied on the basis that the claim 
is not well grounded.

The claim for entitlement to an effective date earlier than 
June 13, 1994, for the award of entitlement to service 
connection for the residuals of frozen feet is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

